Exhibit 10.7


FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN II
Effective as of December 15, 2004, PNM Resources, Inc. (the “Company”) adopted
the PNM Resources, Inc. Executive Savings Plan II (the “Plan”). The Plan has
been amended or restated on a number of occasions, with the most recent
restatement being generally effective as of January 1, 2015. By this instrument,
the Company now desires to amend the Plan as set forth below.
1.    This First Amendment shall be effective as of January 1, 2016.
2.    This First Amendment amends only the provisions of the Plan as set forth
herein, and those provisions not expressly amended hereby shall be considered in
full force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.
3.    Section 3.4 (Supplemental Credits) of the Plan is hereby amended and
restated in its entirety to read as follows:


3.4    Supplemental Credits.
(a)    General Rule. For Participants who became Eligible Officers prior to
January 1, 2016, the Plan Administrator shall instruct the Recordkeeper to
allocate Supplemental Credits to an Eligible Officer’s Supplemental Credits
Account as of December 1 of each Plan Year. The Supplemental Credit shall be an
amount calculated by the Plan Administrator pursuant to Section 3.4(b). The
purpose of the Supplemental Credit is to provide the Eligible Officer with
retirement income approximately equal to a specified target percentage (the
“Target Replacement Income Percentage”) of the Eligible Officer’s anticipated
pre‑retirement income. The relevant Target Replacement Income Percentage will be
determined by the Plan Administrator, with the advance advice and consent of the
Compensation and Human Resources Committee, and will be set forth in a letter or
other written instrument provided by the Plan Administrator to the





--------------------------------------------------------------------------------






Eligible Officer. The Target Replacement Income Percentage may be modified from
time to time in the same manner. In determining the Target Replacement Income
Percentage for a particular Eligible Officer, the Plan Administrator, and the
Compensation and Human Resources Committee, will act in their discretion and
will not be bound by the Target Replacement Income Percentage determined for any
other current or former Eligible Officer.
For Participants who become Eligible Officers on or after January 1, 2016, the
Plan Administrator, with the advance advice and consent of the Compensation and
Human Resources Committee, will determine the amount of Supplemental Credits
that an Eligible Officer shall receive, if any, based on the market conditions
as of the date that the Eligible Officer is hired or becomes eligible for a
Supplemental Credit. The Supplemental Credit, if any, will be expressed as a
percentage of the Eligible Officer’s Compensation for the relevant Plan Year and
will be set forth in a letter or other written instrument provided by the Plan
Administrator to the Eligible Officer. The Supplemental Credit may be modified
from time to time in the same manner. In determining the Supplemental Credit for
a particular Eligible Officer, the Plan Administrator, and the Compensation and
Human Resources Committee, will act in their discretion and will not be bound by
the Supplemental Credit determined for any other current or former Eligible
Officer.
(b)    Determination of Supplemental Credit. For Participants who became
Eligible Officers prior to January 1, 2016, the Plan Administrator’s calculation
of the Supplemental Credit shall be made on the basis of advice received by an
actuarial or other consultant retained by the Plan Administrator and with the
advice and consent of the Compensation and Human Resources Committee. In
determining the amount of the Supplemental Credits necessary to achieve the
desired Target Replacement Income Percentage, anticipated retirement income from
the following sources shall be considered: (1) amounts attributable to Company
credits to this Plan (including investment earnings on such amounts);
(2) amounts attributable to Company contributions to the RSP (including
investment earnings on such amounts); (3) benefits provided pursuant to the PNM
Resources, Inc. Employees’ Retirement Plan; (4) benefits provided pursuant to
the After-Tax Retirement Plan and any supplemental employee retirement plans or
agreements (“SERPs”) entered into by the Eligible Officer and the Company or an
Affiliate; (5) benefits provided pursuant to the Social Security Act; and
(6) amounts provided pursuant to other employers’ benefit plans. When
determining the amount of the Supplemental Credits, the Plan Administrator shall
use actuarial assumptions (interest and mortality), compensation assumptions,
rate of return assumptions


2



--------------------------------------------------------------------------------






and such other assumptions as it deems appropriate. All interest and investment
earnings calculations will be based on an assumed rate set by the Plan
Administrator in the exercise of its discretion. No adjustments will be made to
reflect the difference between the assumed rate set by the Plan Administrator
and the actual rate of return on the Participant’s Accounts calculated pursuant
to Section 5.2(f) (Investment Direction – Rate of Return). The Plan
Administrator will review all of the assumptions periodically and may change the
assumptions as it deems appropriate. The assumptions used will have a
significant impact on the amount of the Supplemental Credits. Because these
assumptions (and the Target Replacement Income Percentage) may be altered at any
time as described above, no Eligible Officer will have a contractual or other
right to any particular level or amount of Supplemental Credit for any Plan Year
until such Supplemental Credit is actually declared and allocated to the
Eligible Officer’s Supplemental Credit Account.
For Participants who become Eligible Officers on or after January 1, 2016, the
Plan Administrator’s determination of the Supplemental Credit shall be made on
the basis of market data and advice received from an executive compensation
consultant retained by the Plan Administrator and with the advice and consent of
the Compensation and Human Resources Committee. The Plan Administrator and the
Compensation and Human Resources Committee may rely on such market data and
advice as they deem appropriate. The Supplemental Credit may be altered at any
time. No Eligible Officer will have a contractual or other right to any
particular level or amount of Supplemental Credit for any Plan Year until such
Supplemental Credit is actually declared and allocated to the Eligible Officer’s
Supplemental Credit Account.
(c)    Termination During the Plan Year. An Eligible Officer must be employed on
December  1 of the relevant Plan Year in order to receive the Supplemental
Credit called for by Section 3.4 (Supplemental Credits) for that Plan Year.
Notwithstanding the prior sentence, an Eligible Officer shall receive a pro-rata
Supplemental Credit if the Eligible Officer incurs a Separation from Service
before December 1 of any Plan Year under any of the following circumstances:
(1) after reaching Normal Retirement Date; (2) under circumstances that entitle
the Eligible Officer to receive benefits under the Officer Retention Plan;
(3) due to Disability; or (4) due to the death of the Eligible Officer. The
pro-rata Supplemental Credit shall be calculated based on the time elapsed
between December 1 of the prior Plan Year and the date of the Eligible Officer’s
Separation from Service as compared to 365 days and shall be credited to the
Eligible Officer’s Supplemental Credit Account within thirty (30) days of the
Eligible Officer’s Separation from Service. For example, if an


3



--------------------------------------------------------------------------------






Eligible Officer terminates employment on June 1, 2012 due to retirement, the
Eligible Officer will receive 50% of the Supplemental Credits for the 2012 Plan
Year and that amount will be credited to the Eligible Officer’s Supplemental
Credit Account by July 1, 2012.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 15th day of April , 2016.
PNM RESOURCES, INC.
By:
/s/ Patrick V. Apodaca

Patrick V. Apodaca
Senior Vice President and General Counsel




4

